424 F.2d 633
HESS SHIPPING CORPORATION, Plaintiff-Appellee,v.The SS CHARLES LYKES, in rem and Lykes Bros. Steamship Co.,Inc.,Defendant-Appellant.LYKES BROS. STEAMSHIP CO., Inc., Plaintiff-Appellant,v.HESS SHIPPING CORPORATION and the ST. HESS VOYAGER, in rem,Defendant-Appellee.
No. 26703.
United States Court of Appeals, Fifth Circuit.
April 28, 1970, Rehearing En Banc Denied June 17, 1970.

George F. Wood, Mobile, Ala., Benjamin Yancey, Edward S. Bagley, New Orleans, La., for appellant.
Theodore K. Jackson, Jr., Rae M. Crowe, Mobile, Ala., for appellee.
Before JOHN R. BROWN, Chief Judge, and WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, and INGRAHAM, Circuit Judges.
PER CURIAM:


1
On rehearing of this case en banc the court stands evenly divided, therefore the judgment of affirmance is adhered to by operation of law.


2
ON PETITION FOR REHEARING EN BANC OF THE EN BANC DECISION


3
No member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on the Petition for Rehearing of the En Banc decision (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for such Rehearing En Banc with oral argument is denied.